 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DRUMM,                                    No. 2: 18-cv-2854 KJN P
12                        Plaintiff,
13            v.                                       ORDER AND FINDINGS &
                                                       RECOMMENDATIONS
14    CDCR, et al.,
15                        Defendants.
16

17           By order filed November 20, 2018, plaintiff’s complaint was dismissed with thirty days to

18   file an amended complaint. On January 4, 2019, plaintiff was granted an additional thirty days to

19   file an amended complaint. Thirty days from January 4, 2019 have now passed, and plaintiff has

20   not filed an amended complaint, or otherwise responded to the court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

22   district judge to this action; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                      1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: February 14, 2019

 5

 6

 7

 8

 9
     Dru2854.fta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
